Citation Nr: 1759421	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right scapula condition (now claimed as right shoulder).

2.  Entitlement to service connection for eczema of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on activity duty in the U.S. Navy from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2006, the Veteran filed a claim of entitlement to service connection for a right scapula condition.  In a March 2007 rating decision, the RO denied service connection for the claimed right shoulder condition.  On September 24, 2007 the Veteran submitted a statement indicating that he wanted to "cancel his notice of disagreement (NOD) and would rather file a claim to reopen" because he had additional documents in support of his claim to submit as evidence.  As a result, the RO issued a July 2008 rating decision indicating that a request to reopen was received.  However, as the statement was received within the appeal period for the March 2007 rating decision and there was no previous November 2006 notice of disagreement, the September 2007 statement is better characterized as an NOD with the March 2007 rating decision.

In November 25, 2009, the Veteran filed a claim for, among others, service connection for eczema of the hands and feet and sought to reopen the claim of service connection for the previously denied right shoulder disability.  In December 2009, the Veteran received notice that he was previously denied service connection for the right shoulder condition and that new and material evidence was needed in order to reopen the claim.  An April 2010 rating decision denied service connection for eczema of the hands and feet and denied reopening the previous claim for his right shoulder condition.  On December 18, 2013, a statement of the case (SOC) was issued and addressed the claims for right shoulder condition and eczema of the hands and feet.

The Veteran initially requested a hearing in connection with his appeal.  However, he was listed as a "no show" for the scheduled hearing on May 27, 2015 and has not requested that his hearing be rescheduled.  The Board finds that the request for a hearing has been withdrawn and the Board may proceed with a decision.

The issue of entitlement to service connection for eczema of the hands and feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder disability did not have onset during active service and was not caused by active service and arthritis of the right shoulder did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder condition have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his right shoulder condition is directly related to service.

Service treatment records (STRs) document a complaint of right scapula pain as a result of a lifting injury and a diagnosis of muscle strain.

VA treatment records document complaints and treatment for right shoulder pain since December 2007.  A record from September 2009 indicates a diagnosis of shoulder arthralgia.  VA treatment records from 2008 and 2009 indicate that the Veteran reported that he injured his right shoulder in service and that he had been having problems with his shoulder for the past 7 or 8 years.

The Veteran underwent a VA examination in July 2013.  The examination report notes a previous diagnosis of right scapula strain.  The examiner opined that the Veteran's right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although the Veteran sustained a right scapular strain as noted in the STRs in 1967, the Veteran's current condition is not consistent with the claimed in-service condition.  The examiner stated that it is likely that the Veteran's current right shoulder pain with overhead (above 90 degrees) motion is likely secondary to arthritis or rotator cuff degenerative disease unrelated to the scapula.

The Veteran first filed a claim for a right shoulder disability in November 2006, despite contending that his right shoulder disability began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology when such etiology involves complex medical questions.  Although the Veteran claims that his right shoulder condition is related to his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  The origin or cause of the Veteran's right shoulder condition is not a simple question within the realm of knowledge of a layperson and cannot be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran contends that he has suffered from a right shoulder condition since service.  However, while STRs indicate one complaint of right shoulder pain and a diagnosis of muscle strain, there are no complaints of a right shoulder condition until December 2007, almost 30 years after service.  If the Veteran had symptoms involving his right shoulder condition since service, the Board finds that it is highly likely he would have reported it in closer proximity to his separation from service.  There is no manifestation of arthritis within one year of separation from active service so the presumptive provisions for chronic diseases are not for application.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Board has considered the Veteran's statements, but finds the Veteran's STRs, medical records, the opinion of the July 2013 VA examiner, and the delay in filing his claim to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a finding that the nexus element has been met with regard to any current right shoulder disability.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right shoulder disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right shoulder condition is denied.


REMAND

Although the Board regrets the additional delay with regard to the remaining issue, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his diagnosed eczema of the hands and feet is directly related to service.

VA treatment records indicate a diagnosis of eczema and continued treatment for the Veteran's skin condition.

STRs indicate no complaints, treatment, or diagnosis of eczema of the hands and feet, while in service.  Both the Veteran's enlistment examination on May 2, 1974 and his separation examination on April 27, 1978 indicate no abnormal conditions with the Veteran's skin.  A record dated April 22, 1977 notes that the skin was "warm, moist" but indicates no other comments regarding the skin.

However, the Veteran claims that his eczema condition is related to service.  The Board notes that the Veteran is competent to report his observations of a skin disorder.

A medical opinion from the Veteran's physician at VA Loma Linda in June 2011 indicates that the Veteran has been seen in the clinic since August 4, 2009.  The physician indicates that the Veteran has severe incapacitating dermatitis and receives phototherapy three times a week along with several steroid creams.  The physician states that the Veteran's "dermatitis more likely than not began in service due to the onset of the condition."  However, while the June 2011 medical opinion indicates that the Veteran's dermatitis began in service, the physician does not point to any specific facts to substantiate the opinion provided, and STRs do not corroborate this opinion.

Thus, the Board finds that the medical evidence of record is insufficient to decide the claim and that a remand is necessary to provide an examination and obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination with regard to his claimed skin condition, eczema of the hands and feet.

a.  The examiner is asked to identify any current skin condition.

b.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified current skin condition had onset during the Veteran's active service or was caused by his active service.

The examination must include a review of the Veteran's claims file.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


